Citation Nr: 0530192	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-21 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

Although the RO determined in the statement of the case that 
new and material evidence had been submitted to reopen the 
appellant's claim for service connection for PTSD, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board also notes that the issue of entitlement to a 
higher initial rating for diabetes mellitus was also 
addressed in the statement of the case.  In the cover letter 
sent with the statement of the case, the veteran was informed 
of the requirement that he submit a substantive appeal to 
perfect his appeal.  Thereafter, the veteran submitted a 
substantive appeal with respect to the PTSD issue but did 
mention the initial evaluation issue in that document or any 
other document.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to the initial evaluation issue.  


FINDINGS OF FACT

1.  By an unappealed rating action in February 2000, the RO 
denied the veteran's claim for service connection for PTSD.

2.  The evidence received since the February 2000 rating 
decision is either cumulative of the evidence previously of 
record or is not sufficient, by itself or when considered 
with the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the case at hand, the veteran was provided the required 
notice by letter mailed in May 2002, prior to the RO's 
initial adjudication of his claim to reopen.  Although the RO 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it informed him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide VA with the information and 
any necessary authorization to enable VA to obtain the 
evidence on his behalf.  Moreover, the provisions of the VCAA 
and 38 C.F.R. § 3.159 were set forth in the statement of the 
case, and the veteran's attorney is no doubt aware that the 
veteran should submit any pertinent evidence in his 
possession.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The Board also notes that service personnel records and 
service medical records have been obtained.  The veteran's VA 
medical records have been also been obtained.  Unit histories 
from the veteran's period of service have been obtained, and 
the veteran has submitted Operations Reports - Lessons 
Learned.  The veteran has submitted several medical opinions 
in support of his claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
attorney has identified any outstanding evidence that could 
be obtained to substantiate the veteran's claim to reopen.  
Moreover, in June 2005, the veteran stated that he had no 
more evidence to submit.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the claim to reopen.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA.

Accordingly, the Board will address the merits of the claim 
to reopen. 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

Analysis

In May 1999, the Board denied the veteran's claim for service 
connection for PTSD.  Subsequently, a February 2000 rating 
decision denied service connection for PTSD, and the veteran 
did not appeal that decision.  Accordingly, the February 2000 
determination is final.  38 U.S.C.A. § 7105.

In October 2001, the veteran requested that his claim for 
service connection for a PTSD be reopened.   

The February 2000 rating action denied the veteran's claim 
for service connection for PTSD because the evidence did not 
indicate that the veteran was a combat veteran and because 
there was no corroboration or verification of the veteran's 
alleged stressors.  The evidence added to the record since 
the February 2000 RO decision consists of statements of the 
veteran, a copy of an August 1996 Social Security 
Administration award letter, letters from a VA psychiatrist, 
VA medical records, and copies of Operations Reports - 
Lessons Learned for the period of November 1, 1969 through 
January 31, 1970.

The veteran has claimed that he has PTSD due to the such 
stressors as mortar rounds at night, seeing people wounded 
and killed by mortars, body bag duty, seeing the bodies of 
dead and tortured soldiers, and having been shot in the calf.

The evidence received both prior to and subsequent to the 
February 2000 rating decision does not indicate that the 
veteran served in combat, or verify that he experienced any 
of his claimed stressors.  

The Board has considered the veteran's statements of his 
alleged stressors, however, a veteran's statement, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, his statements to the effect that he 
participated in combat are similar to statements he submitted 
in support of his earlier attempts to establish service 
connection for PTSD.  Therefore, his statements are 
essentially cumulative in nature.

The Board notes that the statements from the VA psychiatrist 
indicate that the veteran has PTSD due to combat.  However, 
an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Of the newly submitted evidence, the August 1996 Social 
Security Administration award letter, the letters from a VA 
psychiatrist, and the VA medical records provide no 
information that is material to whether the veteran actually 
experienced a verified stressor in service.  

While the Operations Reports discuss Vietnam conditions, and 
do show that there was a mortar attack at Can Tho City, the 
veteran has not claimed to have been subject to a mortar 
attack at Can Tho City.  These reports do not provide any 
verification that the veteran experienced any of his claimed 
stressors.  

Even when considering the entire record as a whole, the 
evidence added to the record does provide any verification of 
the veteran's participation in combat or of a non-combat 
stressor.  Therefore, the newly submitted evidence does not 
raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the claim.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


